Title: From James Madison to Thomas Jefferson, 20 September 1783
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Princeton Sepr. 20. 1783.
Your favor of the 31 ult: came to hand yesterday. As the reason which chiefly urged my departure for Virga. has ceased I have been led to protract my attendance on Congress by the interest I felt in some measures on foot, and the particular interest which my Constituents have in them. Two of these were the territorial cession and the permanent seat of Congress. The former was a few days ago put into a form which I hope will meet the ultimatum of Virginia. The first monday in next month is fixed for a decision of the latter; after which it may still be necessary to choose a temporary residence untill the permanent one can be made ready. I am utterly unable to foretell how either of these points will be determined. It is not impossible that an effective vote may be found attainable on neither; in which case the winter must be spent in this village where the public business can neither be conveniently done, the members of Congress decently provided for nor those connected with Congress provided for at all. I shall lose no time in looking out for quarters for you & entering into provisional engagements in your favor. Your other request relative to Miss Patsy shall be equally attended to as soon as I go to Philada. which will probably be towards the end of next week.
It will give me real concern if we should miss of one another altogether in the journies before us; and yet I foresee the danger of it. Mr. Jones & myself will probably be on the road by the middle of next month or a few days later. This is the time about which you expect to commence your journey. Unless therefore we travel the same road a disappointment of even an interview will be unavoidable. At present our plan is to proceed thro’ Baltimore & Alexandria & Fredericksbg. and we may possibly be at the races of the second place. I am at a loss by what regulation I can obey your wishes with regard to the notes I have on hand; having not yet made any copy of them, having no time now for that purpose, and being unwilling for severa[l] reasons to leave them all behind me. A disappointment however will be of the less consequence, as they have been much briefer & more interrupted since the period at which you ran them over, and have been altogether discontinued since the arrival of Congs. here.
My plan of spending this winter in Philada in close reading was not entirely abandoned untill Congress left that City and shewed an utter disinclination to returning to it. The prospect of agreeable & even instructive society was an original consideration with me; and the subsequent one of having yours added to it would have confirmed my intention after the abortive issue of another plan, had not the solicitude of a tender & infirm parent exacted a visit to Virga. and an uncertainty of returning been thereby incurred. Even at present, if Congs. sd make Philada. their seat this winter & I can decline a visit to Virga. or speedily get away from it my anxiety on the subject will be renewed.
Our last information from Europe is dated the 27th. July. France & Spain were then ready for the definitive signing of the Peace. Holland was on the point of being so. The American Plenipos. had done nothing on the subject and in case of emergency could only sign the provisional Treaty as final. Their negociations had been spent chiefly on commercial stipulations from which G.B. after very different professions & appearances, altogether drew back. The ready admission she found into our commerce without paying any price for it has suggested the policy of aiming at the entire benefit of it, and at the same time saving the carriage of the W. India trade the price she at first bid for it. The supposed contrariety of interests among the States and the impotence of the fœderal Govt. are urged by the ministerial pamphleteers as a safeguard agst. retaliation. The other nations of Europe seem to have more honorable views towards our commerce, sundry advances having been made to our Ministers on that subject.
Congress have come to no decision even as yet on any of the great branches of the peace establishment. The military branch is supported and quickened by the presence of the Commander in chief, but without any prospect of a hasty issue. The department of foreign affairs both internal & external remains as it has long done: The election of a Secy. has been an order of the day for many months without a vote being taken. The importance of the marine department has been diminished by the sale of almost all the Vessels belonging to the U.S. The department of Finance is an object of almost daily attack and will be reduced to its crisis on the final resignation of Mr. M. which will take place in a few months. The War office is connected with the Military establishment & will be regulated I suppose in conformity to what that may be. Among other subjects which divide Congress, their Constitutional authority touching such an establishment in time of peace is one. Another still more puzzling is the precise jurisdiction proper for Congress within the limits of their permanent seat. As these points may possibly remain undecided till Novr. I mention them particularly that your aid may be prepared. The investigation of the Mutiny ended in the condemnation of several Sergeants who were stimulated to the measure without being apprized of the object by the two officers who escaped. They have all recd. a pardon from Congress. The real plan & object of the mutiny lies in profound darkness. I have written this in hopes that it may get to Monticello before you leave it. It might have been made more interesting if I had brought the Cypher from Philada. tho’ my present situation required a great effort to accomplish as much as I have. I am obliged to write in a position that scarcely admits the use of any of my limbs, Mr. Jones & myself being lodged in this room not 10 feet square and without a single accommodation for writing.
I am Dear Sir, Your sincere friend & Obt Servt.
J. Madison Jr.
